Allowance notice
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/21/2020.
2.    The instant application is a division of 15/725,332, filed 10/05/2017, now U.S. Patent 10,597,703, which claims foreign priority to 16020373.3, filed on 10/07/2016.

Claim status
3.	In the claim listing of 12/21/20 claims 1-24 are pending in this application and are under prosecution. Claims 1 and 4 are amended. New claims 14-24 are added. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, 12/21/20, pg. 7 and support for the new claims). 

Specification –Amendments
4.	The amendments to the specification filed on 12/21/20 have been reviewed and entered. No new matter has been introduced by the amendments in view of listing the patent number issued for the parent US application 15/725,332. 

Claim Interpretation
5.	Since claims of 12/21/20 no longer recite “means for” or “step for” said claims have not been interpreted under 35 USC 112(f).
Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claims 4-6 under 35 USC 112(b) has been withdrawn in view of said claims not invoking “means for”.
7.	The previous rejection of claims 1-3 and 6-13 under 35 USC 102(a)(1) as being anticipated by Putnam has been withdrawn in view of the claim amendments and persuasive arguments made by the applicant that Putnam does not disclose that the temperature-control apparatus is configured to uniformly heat a plurality of either sensor fields or electrodes in order to thermally activate or thermally deactivate/denature the capture molecules, but rather that each channel is heated differently according to the optimal hybridization temperature (Remarks pgs. 7 and 8, bridging paragraph).
8.	The previous rejection of claims 1, 2, 4-9 and 13 under 35 USC 102(a)(1) as being anticipated by Vo-Dinh has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that Vo-Dinh does not disclose that the sensor apparatus comprises a plurality of electrodes, wherein each electrode is provided with different capture molecules for bonding analytes of a sample according to claim 1. Von-Dinh also does not disclose an analysis system having a cartridge and a temperature control apparatus, wherein the temperature-control is configured to uniformly heat a plurality of either sensor fields or electrodes in order to thermally activate or thermally deactivate/denature the capture molecules (Remarks, pg. 8).
9.	The previous rejection of claims 4 and 5 under 35 USC 103 as being unpatentable over Putnam in view of Gordon has been withdrawn in view of amendments to claim 1 for the reasons discussed in section 6.

Examiner’s comment
10. 	Claims 1-24 have been presented in the same order as presented by the applicant.

Conclusion
11. 	Claims 1-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634